Title: To Thomas Jefferson from Albert Gallatin, 31 December 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Decr. 31 1805
                  
                  Will you let me know as soon as you have signed the act supplementy. to the act providing for paymt. of French claims. The appropriation expires to day & unless the Act be approved we cannot pay to morrow although there are many bills now due—
                  Respectfully Your obt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               